Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 11 are currently amended. Claims 1-13 are currently pending. No claims have been added or cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (Pub. No.: US 2017/0262084 A1) in view of Watanabe (Pub. No.: US 2016/0299583 A1) as cited on the IDS dated 10/27/2020.
With respect to Claim 1, Qiao teaches an active pen (fig. 2, item 200; ¶24) that is used together with a sensor controller (fig. 1A, item 108; ¶9), comprising: an electrode (fig. 2, item 202; ¶24) provided at a pen tip; a memory (fig. 2, item 212; ¶28) that stores identification data (¶15; ¶19, “paired styluses 104 may transmit, through respective stylus communication slots, various data such as coordinate information; button data (e.g., depressed or non-depressed, or depression magnitude); output of a force sensor; battery level; firmware version” – identification data; ¶40, identification data comprises past pairing request history); and a processor (fig. 2, item 210; ¶28) connected to the electrode and the memory, wherein the processor, in operation: returns, as a response to a first uplink signal (fig. 3, item 308; ¶16) transmitted from the sensor controller (¶37), response signal (fig. 3, item 320) including the identification data stored by the memory (¶16; ¶41, when devices pair up, they share their names and profiles), and decides, based on whether data corresponding to the identification data is included in a second uplink signal (fig. 3, item 334, identification data comprises confirmed pairing) received after the response signal is transmitted (¶18, “Once paired, interactive display 102 may include the stylus identifier corresponding to stylus 104 in subsequent broadcast packets while the stylus remains paired”; ¶45), whether the active pen is detected by the sensor controller (fig. 3, item 338; ¶469).
Qiao does not explicitly mention, the data is generated from identification data having been sent from the stylus is included in a second uplink signal.
Wantanabe teaches an active pen (fig. 2, item 100; ¶39) that is used together with a sensor controller (fig. 2, item 200; ¶47), comprising: an electrode provided at a pen tip (fig. 2, item 103; ¶39); and a communication controlling unit (fig. 2, item 120; ¶47); wherein the processor, in operation: decides based on whether data generated from identification data having been sent from the stylus is included in a second uplink signal (fig. 6B, item CD_UP or CC_UP has identification data: “LID”) received after the response signal is transmitted (¶76), whether the active pen is detected by the sensor controller (¶78, by notifying a communication channel to the stylus via CC_UP – includes channel data CHD indicative of the communication channel). 

With respect to Claim 2, claim 1 is incorporated, Qiao discloses wherein: the second uplink signal includes data regarding each of one or more active pens currently detected by the sensor controller (fig. 1A, item 103A, 103B, 103C; ¶18, “Once paired, interactive display 102 may include the stylus identifier corresponding to stylus 104 in subsequent broadcast packets while the stylus remains paired”).
With respect to Claim 3, claim 2 is incorporated, Qiao discloses wherein: the second uplink signal includes the data regarding each of the one or more active pens currently detected by the sensor controller and information indicative of a number of the one or more active pens currently detected by the sensor controller (fig. 1A, item 103A, 103B, 103C; ¶18, “Once paired, interactive display 102 may include the stylus identifier corresponding to stylus 104 in subsequent broadcast packets while the stylus remains paired”; ¶36).
With respect to Claim 8, claim 1 is incorporated, Qiao discloses wherein: the identification data is setting information stored in the memory (¶15, “Styluses 104 receiving the broadcast packet may assess these identifiers to identify pairings and whether slots are available or occupied. In some examples, a stylus can determine that it is paired by comparing its own identifier to an identifier sent in the broadcast packet (e.g., a match would indicate/confirm that the stylus is paired)” – please note that identification data must be stored in memory in order to compare its own identifier to an identifier sent in the broadcast packet).
Claim 10, claim 1 is incorporated, Qiao discloses wherein: in a case where the identification data stored in the memory (¶15, “Styluses 104 receiving the broadcast packet may assess these identifiers to identify pairings and whether slots are available or occupied. In some examples, a stylus can determine that it is paired by comparing its own identifier to an identifier sent in the broadcast packet (e.g., a match would indicate/confirm that the stylus is paired)” – please note that identification data must be stored in memory in order to compare its own identifier to an identifier sent in the broadcast packet) is included in the second uplink signal (¶44), the processor changes contents of the identification data stored in the memory (¶41).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao and Watanabe as applied to claim 3 above, and further in view of Wilhelmsson et al. (Pub. No.: US 2015/0365841 A1) Wilhelmsson.
With respect to Claim 4, claim 3 is incorporated, Qiao and Watanabe combined do not mention wherein: the processor determines a transmission rate of a downlink signal in response to the number of the one or more active pens currently detected by the sensor controller indicated by the second uplink signal.
Wilhelmsson teaches that a transmission rate of a downlink signal decreases with the number of devices connected to an access point (¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined active pen of Qiao and Watanabe, such the one or more pens correspond to devices and detected active pens corresponds with connected devices resulting in wherein the processor determines a transmission rate of a downlink signal in response to the number of the one or more active pens currently detected by the sensor controller indicated by the 
With respect to Claim 5, claim 4 is incorporated, Qiao and Watanabe combined do not mention wherein: in a case where the second uplink signal indicates an increase of the number of the one or more active pens, the processor decreases a transmission rate of the downlink signal.
Wilhelmsson teaches that a transmission rate of a downlink signal decreases with the number of devices connected to an access point (¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined active pen of Qiao and Watanabe, such the one or more pens correspond to devices and detected active pens corresponds with connected devices resulting in wherein: in a case where the second uplink signal (fig. 1A, items 103A are 103B filled and 103C is empty goes to all slots are filled) indicates an increase of the number of the one or more active pens, the processor decreases a transmission rate of the downlink signal, as taught by Wilhelmsson, as it is well known that the more devices connected to an access point, the transmission rate becomes affected. 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao and Watanabe as applied to claim 1 above, and further in view of Ohno (Patent No.: US 6,249,276 B1).
With respect to Claim 6, claim 1 is incorporated, Qiao and Watanabe combined do not mention wherein: the identification data is a numerical value determined at random (¶15).
Ohno teaches an ID code for each of a plurality of pens (fig. 9B, items 1-4) pseudo – random number (column 13, lines 39-45).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined active pen of Qiao and Watanabe, wherein: the 
With respect to Claim 9, claim 1 is incorporated, Qiao and Watanabe combined do not mention further comprising: an indicator corresponding to the identification data.
Ohno teaches an ID code for each of a plurality of pens (fig. 9B, items 1-4) pseudo – random number (column 13, lines 39-45); further comprising: an indicator corresponding to the identification data (column 13, lines 22-38; fig. 9B, value of authorization flag).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined active pen of Qiao and Watanabe, to further comprise: an indicator corresponding to the identification data as taught by Ohno so as to use an alternative form of identification data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao and Watanabe as applied to claim 1 above, and further in view of Niu et al. (Pub. No.: US 2015/0365942 A1) hereinafter referred to as Niu.
With respect to Claim 7, claim 1 is incorporated, Qiao and Watanabe combined do not mention wherein: the identification data is a value of a bit number equal to or smaller than a given bit number determined based on a stylus unique identifier of a given length.
Niu teaches a user equipment UE may be configured to initially transmit its associated unique identifier and to transmit a relatively shorter identifier ("short ID") after full unique identifiers have been exchanged by participating UEs (¶43); wherein: the identification data is a value of a bit number equal to or smaller than a given bit number determined based on a stylus unique identifier of a given length (¶44).
(¶43). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vavra et al. (Pub. No.: US 2017/0153763 A1) hereinafter referred to as Vavra, Qiao, and Watanabe. 
With respect to Claim 11, Vavra teaches a sensor controller (fig. 1, item 114) that is connected to a sensor (fig. 1, item 110; ¶63) and is configured to detect a plurality of active pens from which a plurality of signals is transmitted to the sensor (fig. 12; ¶21), the sensor controller including: at least one processor (¶63; ¶75); and at least one memory (¶75) storing instructions that, when executed by the at least one processor, cause the sensor controller to: transmit a first uplink signal (fig. 13A, item 1310; ¶158); detect a response signal (fig. 13A, item 1311; ¶159) transmitted from one of the active pens that has detected the first uplink signal.
Vavra does not explicitly mention the processor to extract identification data designated by the one of the active pens from the response signal; and transmit a second uplink signal including data corresponding to the identification data to the one of the active pens.
Qiao teaches a processor (fig. 1A, item 108; ¶9) that is connected to a sensor (fig. 1A, item 112; ¶10) and is configured to detect a plurality of active pens from which a plurality of signals is transmitted to the sensor, the processor including: at least one memory (fig. 1A, item 110; ¶9) storing instructions that, when executed by the processor, cause the sensor controller to: transmit a first uplink signal (fig. 3, item 302; ¶16; ¶37); detect a response signal transmitted from one of the active pens that has detected the first uplink signal (fig. 3, item 322; ¶42); extract identification data designated by the one of the active pens from the response signal (¶15; ¶19, “paired styluses 104 may transmit, through respective stylus communication slots, various data such as coordinate information; button data (e.g., depressed or non-depressed, or depression magnitude); output of a force sensor; battery level; firmware version” – identification data; ¶40, identification data comprises past pairing request history); and transmit a second uplink signal including data corresponding to the identification data to the one of the active pens (fig. 3, item 334, identification data comprises confirmed pairing).
Therefore it would have been obvious to a person ordinary skill in the art before the effective filing date of the invention to modify the sensor controller of Vavra such that the processor extracts identification data designated by the one of the active pens from the response signal; and transmits a second uplink signal including data corresponding to the identification data to the one of the active pens, as taught by Qiao so as to minimize stylus interference and enable robust pairing (¶8). 
Vavra and Qiao combined do not expliclity mention transmitting a second uplink signal including data generated from the identification data to the one of the active pens.
Watanabe teaches a sensor controller (fig. 2, item 200; ¶47) that is connected to a sensor (fig. 2, item 201; ¶34) and is configured to detect a plurality of active pens from which a plurality of signals is transmitted to the sensor (¶34), the sensor controller transmits a first uplink signal (fig. 6A, item D_UP; ¶44; ¶57); and transmits a second uplink signal (fig. 6B, item CD_UP or CC_UP has identification data: “LID”) including data generated from the identification data to the one of the active pens (¶76).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined sensor controller of Vavra and Qiao, to transmit a second uplink signal including data generated from the identification data to the one of the active pens, as taught by Watanabe so as to be able to distinguish a first stylus from a second stylus while reducing the number of times data such as a stylus identifier needs to be communicated from each stylus to the sensor. 
Claim 12, claim 11 is incorporated, Vavra does not mention wherein the instructions, when executed by the at least one processor, cause the sensor controller to: in a case where the response signal is detected change a transmission and reception schedule of a downlink signal to be transmitted from each of one or more of the active pens currently detected by the sensor controller.
Qiao teaches a processor (fig. 1A, item 108; ¶9) that is connected to a sensor (fig. 1A, item 112; ¶10) and is configured to detect a plurality of active pens from which a plurality of signals is transmitted to the sensor, the processor including: at least one memory (fig. 1A, item 110; ¶9) storing instructions that, when executed by the processor, cause the sensor controller to: transmit a first uplink signal (fig. 3, item 302; ¶16; ¶37); detect a response signal transmitted from one of the active pens that has detected the first uplink signal (fig. 3, item 322; ¶42); extract identification data designated by the one of the active pens from the response signal (¶15; ¶19, “paired styluses 104 may transmit, through respective stylus communication slots, various data such as coordinate information; button data (e.g., depressed or non-depressed, or depression magnitude); output of a force sensor; battery level; firmware version” – identification data; ¶40, identification data comprises past pairing request history); and transmit a second uplink signal including data corresponding to the identification data to the one of the active pens (fig. 3, item 334, identification data comprises confirmed pairing); wherein the instructions, when executed by the at least one processor, cause the sensor controller to: in a case where the response signal is detected (¶42) change a transmission and reception schedule of a downlink signal to be transmitted from each of one or more of the active pens currently detected by the sensor controller (¶17, “Interactive display 102 may detect this, and in response, unpair stylus 104C and designate its stylus communication slot 103C as being available. The slot availability may then be conveyed in a subsequent broadcast packet (e.g., by omitting, from the subsequent broadcast packet, a valid stylus identifier associated with the slot)”; ¶43, “The two or more stylus communication slots may have been determined to be available based on an evaluation of an activity level of the slots.”; please note that the transmission and reception schedule of a communication slot now becomes available for another stylus to be paired when another stylus is unpaired).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined sensor controller of Vavra, Qiao, and Watanabe, wherein the instructions, when executed by the at least one processor, cause the sensor controller to: in a case where the response signal is detected change a transmission and reception schedule of a downlink signal to be transmitted from each of one or more of the active pens currently detected by the sensor controller, as taught by Qiao so as to minimize stylus interference and enable robust pairing (¶8).  
With respect to Claim 13, claim 11 is incorporated, Vavra teaches wherein: each of the first and second uplink signals includes flag information indicative of whether the second uplink signal follows, and the instructions, when executed by the at least one processor, cause the sensor controller to change the flag information based on a number of the active pens currently detected by the sensor controller.
Qiao teaches a processor (fig. 1A, item 108; ¶9) that is connected to a sensor (fig. 1A, item 112; ¶10) and is configured to detect a plurality of active pens from which a plurality of signals is transmitted to the sensor, the processor including: at least one memory (fig. 1A, item 110; ¶9) storing instructions that, when executed by the processor, cause the sensor controller to: transmit a first uplink signal (fig. 3, item 302; ¶16; ¶37); detect a response signal transmitted from one of the active pens that has detected the first uplink signal (fig. 3, item 322; ¶42); extract identification data designated by the one of the active pens from the response signal (¶15; ¶19, “paired styluses 104 may transmit, through respective stylus communication slots, various data such as coordinate information; button data (e.g., depressed or non-depressed, or depression magnitude); output of a force sensor; battery level; firmware version” – identification data; ¶40, identification data comprises past pairing request history); and transmit a (fig. 3, item 334, identification data comprises confirmed pairing); wherein: each of the first and second uplink signals includes flag information indicative of whether the second uplink signal follows (¶14, availability of slots; ¶15 “the broadcast packet may indicate whether or not each stylus communication slot is available via a bit flag or other indication”), and the instructions, when executed by the at least one processor, cause the sensor controller to change the flag information based on a number of the active pens currently detected by the sensor controller (¶17).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined sensor controller of Vavra, Qiao, and Watanabe, wherein: each of the first and second uplink signals includes flag information indicative of whether the second uplink signal follows, and the instructions, when executed by the at least one processor, cause the sensor controller to change the flag information based on a number of the active pens currently detected by the sensor controller, as taught by Qiao so as to minimize stylus interference and enable robust pairing (¶8).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621      
                                                                                                                                                                                                  /AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621